PER CURIAM.
Plaintiff appeals a summary final judgment for the insurer in this action to determined coverage under a disability insurance policy.
In September, 1974 Charlie Mincey purchased a motor vehicle from Sheehan Buick, Inc. along with credit life insurance issued by National Fidelity Life Insurance Company, defendant appellee. The policy provided coverage in the event the insured became totally disabled due to injury or sickness, and further provided that no benefits were payable for a disability resulting from a “pre-existing condition” defined as:
“ ‘an illness, an injury, disease or physical condition for which the individual received medical diagnosis or treatment or would have caused a reasonably prudent person to have sought medical diagnosis or treatment within six (6) months preceding the effective date of coverage, provided, however, that disability commencing thereafter resulting from such condition shall be covered.’ ”
In January, 1975 Mincey became totally disabled as a result of hypertensive cardiovascular disease and congestive heart failure, and demanded the benefits under the policy. National Fidelity denied coverage under the pre-existing condition exclusion in that Mincey was diagnosed in 1967 as having heart trouble and had been receiving treatments since then. Thereupon, Mincey filed the instant action seeking a determination of his rights under the policy. Following pretrial discovery, both parties filed motions for summary judgment. After hearing, the trial judge entered judgment for National Fidelity. We affirm.
The undisputed facts as gleaned from the record demonstrate that (1) Mincey had a pre-existing condition (heart problem) for which he had received treatment within six months of the effective date of the policy (September 9, 1974); (2) the pre-existing condition resulted in total disability within less than six months of the effective date of the policy; and (3) the policy very clearly excludes coverage for total disability under such circumstances.
Affirmed.